Appeal from a judgment of the County Court, Washington County, rendered February 13, 1975, convicting defendant upon a plea of guilty of the crimes of robbery in the first degree (Penal Law, § 160.15, subd 2), and attempt to commit murder in the second degree (Penal Law, § 125.25, subd 3). On the record presented in the instant case, it cannot be said that there is a clear abuse of discretion by the trial court in imposing a concurrent sentence of 5 to 15 years on each conviction (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861). There are facts and circumstances concerning defendant’s past and conduct which the trial court could and presumably did consider in her favor in determining the sentence. On the other hand, defendant did proceed armed in the company of two others to a tavern with an admitted intention of robbing it or some other establishment and subsequently shot a patron three times from a distance of 10 feet and then robbed a proprietor. We find no basis to disturb the trial court’s determination as to the appropriate sentence. Nor do we find any merit in defendant’s additional contentions. Judgment affirmed. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.